Title: To Thomas Jefferson from Benjamin H. Latrobe, 28 February 1804
From: Latrobe, Benjamin H.
To: Jefferson, Thomas


               
                  Dear Sir,
                  Capitol, Washington, Feby. 28th. 1804
               
               The circumstances that attend the conflict between my wish to promote your views respecting the Capitol, and my conviction of the necessity for forming a plan different from that which is now said by Dr. Thornton to be the plan approved by General Washington are among the most unpleasant which I have ever had to struggle with.—It cannot in my opinion be stated that any plan,—that is any practicable plan exists, or ever existed.—I do not allude to the spheroidal dome. I will undertake to execute it under all my impressions against it,—and I have so much confidence in myself, that I hope to produce a thing not entirely displeasing.—If the house be raised to the level of the the top of the basement story, I will withdraw all further opposition to the colonade, & its eliptical form,—but it will then be absolutely necessary to cut off the angles, and thereby to strengthen the external Walls. Of my ideas on this subject I will in a few weeks send you compleat drawings, which I hope will perfectly satisfy your wishes, because the eliptical form, and the Colonade, the principal features of the Work will remain. But perhaps I may still be favored with an interview with you.
               In a contest, similar to that in which I am engaged,—first with Mr Hallet, then with Mr. Hatfield,—Doctor Thornton was victorious.—Both these men, men of knowledge, talents, integrity and amiable manners were ruined.—Hatfield had the best expectations in England, when he was called to this country.—The Brother of Maria Cosway, & the protege of the Queen, & of Lady Chesterfield (who on her death left him a legacy of £1500) could not have failed in making a figure in his profession, had he remained at home. I knew him slightly there.—He is now starving in Washington, & Hallet was ruined some Years ago.—After seeing Dr Thornton yesterday I procured Mr. Hatfield’s letter to the Commissioners in which he states his opinion of the plan.—His ideas, & almost his words are those I have often repeated. He remained Superintendant of the work for three Years. During this period the original plan disappeared.—Hatfield proposed a New Elevation rejecting the basement. The circular domed Vestibule is Hatfields, the two Libraries  of this shape are his. His style is visible in many other parts of the Work.—All this has been retained while the basement, wholly incompatible with this plan, & loading it with absurdities & impracticabilities remains.—All this can be proved by the most authentic documents.—If I felt the slightest respect for the talents of the original designer as an architect, I should be fearless as to myself,—but placed as I am on the very spot from which Hallet & Hatfield fell,—attacked by the same weapons, & with the same activity, nothing but a very resolute defence can save me.
               The Committee have just risen. Their enquiries have been most minute. I produced the plan given me by Doctor Thornton. I mean the Ground plan. Its absurdities are still more glaring than its insufficiency as a guide, by which to execute the work. I was asked whether that was the original plan? I said, no, & had I said otherwise I should have failed in my duty to myself & to truth.—I was asked for the original plan?—It is not to be found.—Whose plan was that which I exhibited?—I detailed the authors of the different parts.—Is it a good plan?—No!—What are its faults?—I confined myself to the total want of offices & accomodation of every kind.—How can they be remedied?—By raising the floor one story higher.—More questions were asked, & answered agreeably to truth,—without fear or self interest,—for it is my interest in this city, peaceably to act & speak to every body but yourself, directly contrary to my judgement.
               As The result of the meeting it was understood, that an appropriation of 50.000 Dollars should be recommended. I stated the necessity of removing the Earth about the public offices & the President’s house. I was desired to put in writing all that I had verbally stated,—in one report, as to the Capitol,—and in a separate report, as to the removal of the Earth.—It was also asked whether I would recommend a plan,—whether the President knew the inconveniences of the present one,—& had conceived the means of remedying them?—I answered that I had stated them fully to You,—that the idea of raising the floor of the house appeared reasonable to you,—that I had however no authority to commit your opinion on the subject,—that I was persuaded that such alterations would be made by You as would produce the best accomodation possible to the house.—
               In the report which I shall make tomorrow, I shall be under the necessity of speaking the truth as to the history of the plan & the causes of the defects of the building.—I am prepared for open war,—and shall suffer less by it than I have already done by that conduct that keeps greater talents than I possess out of sight.—I shall recommend nothing, but generally say that all the inconveniences & deficiencies stated, may be easily remedied without altering the external appearance of the building.—
               I am also desired to state the probable expence of completing the work.—On this point I shall only say that in the third Year the South wing will undoubtedly be finished probably in the second, & that two more appropriations of 50.000 Dollars will probably compleat it.
               The haste which, I fear is visible in the expression, as well as writing of this letter, I beg you to pardon, and to believe me with the truest respect
               Your much obliged hble Servt
               
                  B Henry Latrobe.
               
            